DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,375,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose the recited subject matter as detailed below: 
              17/857,067
                         11,375,938 B2
an ECG acquisition device having a plurality of outer surfaces and sized to be held between first and second fingers of a first hand of a user when in use
said ECG acquisition device comprising: a device having at least two outer surfaces and sized to be held on two of said at least two outer surfaces between two fingers of a first hand of a user, 
a first of said plurality of outer surfaces having a first ECG electrode facing a first direction and configured to be contacted by the first finger of the first hand of the user,
said device having a plurality of ECG electrodes on said at least two outer surfaces, a first of said two outer surfaces facing a first direction 
a second of said plurality of outer surfaces having a second ECG electrode facing a second direction and configured to be contacted by a finger of a second hand of the user,
and a second of said two outer surfaces facing a second direction, said first direction different from said second direction;         
and a third of said plurality of outer surfaces having a third ECG electrode facing a third direction and configured to be contacted by a body portion of the user, 
said plurality of electrodes each being adapted to make electrical contact with the user's skin simultaneously at a plurality of respective locations on said user's body, 
wherein said third direction is opposite said second direction, said first, second, and third ECG electrodes configured to be simultaneously contacted by the first finger of the first hand, the finger of the second hand, and the body portion of the user;
each said electrode adapted to make electrical contact with a respective one of the plurality of locations on the user's body, said locations including both hands of the user;
wherein said ECG acquisition device includes a controller configured to collect a set of data from said first, second, and third ECG electrodes when said first and second, and third ECG electrodes are simultaneously in electrical contact with the first finger of the first hand of the user, the finger of the second hand of the user, and one of a plurality of different locations on the user's body portion, respectively;
A controller; and circuitry that generates an ECG recording from signals of said plurality of ECG electrodes;
said controller configured to collect sequential data sets when said third ECG electrode sequentially electrically contacts each of the plurality of different locations on the user's body portion while said first and second ECG electrodes are simultaneously in electrical contact with the first finger of the first hand of the user and the finger of the second hand of the user, respectively;
said controller being adapted to measure signals between said electrodes as a function of time, while the plurality of electrodes make electrical contact with the plurality of respective locations on the user's body;
and a receiving processor configured to receive the sequential data sets from said ECG acquisition device, and configured to generate an ECG recording from the sequential data sets collected.  
said receiving processor being configured to receive signals from said ECG acquisition device indicative of said measured signals, and to generate an ECG recording.



Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,082,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose the recited subject matter as detailed below: 
              17/857,067
                   8,082,025 B2           
an ECG acquisition device having a plurality of outer surfaces and sized to be held between first and second fingers of a first hand of a user when in use
A handheld device having first, second, third and fourth electrodes on an outer surface of said handheld device       
a first of said plurality of outer surfaces having a first ECG electrode facing a first direction and configured to be contacted by the first finger of the first hand of the user,
said first and second electrodes contact a first hand of said patient such that said first and second electrodes contact different locations on said first hand,
a second of said plurality of outer surfaces having a second ECG electrode facing a second direction and configured to be contacted by a finger of a second hand of the user,
said third electrode being in contact with a predetermined location on said patient's other hand
and a third of said plurality of outer surfaces having a third ECG electrode facing a third direction and configured to be contacted by a body portion of the user, 
and said fourth electrode contacts a predetermined point on said patient's body
wherein said third direction is opposite said second direction, said first, second, and third ECG electrodes configured to be simultaneously contacted by the first finger of the first hand, the finger of the second hand, and the body portion of the user;
causing said patient to grip said handheld device such that said first and second electrodes contact a first hand of said patient such that said first and second electrodes contact different locations on said first hand, said third electrode being in contact with a predetermined location on said patient's other hand 
wherein said ECG acquisition device includes a controller configured to collect a set of data from said first, second, and third ECG electrodes when said first and second, and third ECG electrodes are simultaneously in electrical contact with the first finger of the first hand of the user, the finger of the second hand of the user, and one of a plurality of different locations on the user's body portion, respectively;
that said first and second electrodes contact different locations on said first hand, said third electrode being in contact with a predetermined location on said patient's other hand and said fourth electrode contacts a predetermined point on said patient's body chosen from the group consisting of said patient's lower abdomen, one of said patient's legs, and a precordial measurement point on said patient






Said controller configured to collect sequential data sets when said third ECG electrode sequentially electrically contacts each of the plurality of different locations on the user's body portion while said first and second ECG electrodes are simultaneously in electrical contact with the first finger of the first hand of the user and the finger of the second hand of the user, respectively;
measuring signals as a function of time between said first electrode and each of said second, third and fourth electrodes while said patient simultaneously contacts said first, second, third and fourth electrodes as described above; 

and a receiving processor configured to receive the sequential data sets from said ECG acquisition device, data sets and configured to generate an ECG recording from the sequential collected.
and converting said measured signals to said ECG recording.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792